28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Booth SMITH, Plaintiff-Appellant,v.INTERNAL REVENUE SERVICE, Defendant-Appellee.
No. 94-1028.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 15, 1994.

Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion to quash third-party summons and motion for a preliminary injunction.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  We agree with the district court's determination that Smith was not entitled to notice of the summons because his employer was not a third-party recordkeeper pursuant to 26 U.S.C. Sec. 7609 (1988).   See Ponsford v. United States, 771 F.2d 1305, 1308 (9th Cir.1985).  Accordingly, we affirm on the reasoning of the district court as stated from the bench.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED